UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- The Dreyfus Sustainable U.S. Equity Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 05/31/2017 FORM N-CSR Item 1. Reports to Stockholders. The Dreyfus Sustainable U.S. Equity Fund, Inc. ANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 15 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 31 Important Tax Information 32 Proxy Results 33 Board Members Information 35 Officers of the Fund 38 FOR MORE INFORMATION Back Cover The Dreyfus Sustainable U.S. Equity Fund, Inc. The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this annual report for The Dreyfus Sustainable U.S. Equity Fund, Inc., covering the 12-month period from June 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly over the past year while bonds produced mixed returns in response to various economic and political developments. Equities began the reporting period in the midst of a sustained rebound from previous weakness as global economic data improved, commodity prices recovered, and U.S. monetary policymakers delayed additional rate hikes. After a bout of volatility in late June 2016, stocks continued to climb over the summer. The unexpected outcome of U.S. elections in November sent stocks sharply higher in anticipation of new fiscal, regulatory, and tax policies. Generally strong economic data and corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of high-quality government bonds declined to historical lows early in the reporting period due to robust investor demand for current income. Yields moved higher in late 2016 in anticipation of short-term interest-rate hikes and more stimulative U.S. fiscal policies, but they receded in early 2017 when political uncertainty caused some of those expectations to moderate. In contrast, lower-rated corporate-backed bonds generally fared well throughout the reporting period in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from June 1, 2016 through May 31, 2017, as provided by portfolio managers John Gilmore, Jeff Munroe, and Terry Coles of Newton Investment Management (North America) Limited, Sub-Investment Adviser Market and Fund Performance Overview For the 12-month period ended May 31, 2017, The Dreyfus Sustainable U.S. Equity Fund, Inc. Class A shares produced a total return of 16.25%, Class C shares returned 15.34%, Class I shares returned 16.65%, and Class Z shares returned 16.51%. 1 Between their inception on September 30, 2016 and May 31, 2017, the fund’s Class Y shares produced a total return of 12.48%. In comparison, the fund’s benchmark, the S&P 500 ® Index (the “Index”), provided a total return of 17.45% for the 12-month reporting period. 2 U.S. stocks gained ground amid better-than-expected corporate earnings, improving domestic growth prospects, and positive investor sentiment in the wake of U.S. elections. The fund produced lower returns than its benchmark, primarily due to underweighted exposure to the financials sector and an overweighted position in the consumer staples sector. Effective May 1, 2017, The Dreyfus Third Century Fund, Inc. was renamed The Dreyfus Sustainable U.S. Equity Fund, Inc. In addition, Newton Investment Management (North America) replaced Mellon Capital Management as the sub-investment adviser to the fund, and John Gilmore, Jeff Munroe, and Terry Coles became the fund’s portfolio managers. The Fund’s Investment Approach Effective May 1, 2017, the fund seeks long-term capital appreciation. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in equity securities of U.S. companies that demonstrate attractive investment attributes and sustainable business practices, and have no material unresolvable environmental, social, and governance (ESG) issues. The fund invests principally in common stocks, focusing on companies with market capitalizations of $5 billion or more at the time of purchase. The fund may invest up to 20% of its assets in the stocks of foreign companies, including up to 10% in the stocks of companies in emerging market countries. We use quantitative and qualitative fundamental analyses to identify attractively priced companies with good products, strong management, and strategic direction that have adopted, or are making progress towards, a sustainable business approach. We employ an investment process that combines investment themes with fundamental research and analysis to select stocks for the fund’s portfolio. Post-Election Optimism Drove Markets Higher The reporting period began in the midst of a market rally when economic growth improved, labor markets strengthened, and commodity prices rebounded over the summer of 2016. While political and economic uncertainties caused U.S. stocks to dip in the weeks leading up to the presidential election in November, the election’s unexpected outcome quickly reenergized equity markets as investors anticipated lower corporate taxes, reduced regulatory constraints, and increased infrastructure spending. As a result, the Index climbed sharply through year-end. U.S. stocks continued to gain value in early 2017, with strong corporate earnings and encouraging economic data driving the Index to record highs. Disappointing macroeconomic data and concerns about the new administration’s ability to enact its business-friendly policies slowed the market’s advance in March and April, but the Index ended the reporting period with double-digit gains. Financial stocks fared well for the reporting period overall, buoyed by rising lending 3 DISCUSSION OF FUND PERFORMANCE (continued) margins. Information technology companies and many of the more economically sensitive, growth-oriented stocks in the industrials and materials sectors also outperformed market averages, while energy stocks and dividend-paying equities in the telecommunication services, real estate, and utilities sectors generally fell out of favor. Fund Strategies Produced Mixed Results Over the first 11 months of the reporting period, the fund was managed using a quantitative security selection process. During that time, the valuation factors considered by the process proved effective, but earnings sustainability and behavioral factors weighed to a degree on relative performance. In particular, underweighted exposure to the top-performing financials sector proved counterproductive, as did an overweighted position in the lagging consumer staples sector. Among individual stocks, holdings such as Signet Jewelers , Campbell Soup , and T. Rowe Price Group lost value, and the fund did not participate fully in gains posted by Bank of America and Apple. In contrast, relatively strong performers included NVIDIA , Quanta Services , and Tiffany & Co . On May 1, 2017, the new portfolio management team began to transition the fund’s portfolio to reflect the fund’s changed investment objective and mandate. We substantially reduced the number of holdings in the portfolio, and focused on companies that, in our analysis, are poised to deliver sustainable, long-term investment performance while positively managing the impacts of their operations on the environment and society. While one month is an insufficient measure of long-term investment performance, we were nonetheless encouraged when holdings such as Cognizant Technology Solutions, Applied Materials, and Intuit performed strongly. A Cautious Investment Posture Despite optimism in some quarters about the prospects for global economies and financial assets, we have continued to temper our outlook due to concerns about certain profound structural and deflationary issues, including challenging demographics, technological change, heavy debt burdens, and a political climate that threatens globalization and free trade. In this environment, we think a long-term perspective and a flexible, discerning approach are essential to long-term investment success. As of the reporting period’s end, we have identified an ample number of opportunities in the information technology sector, and the fund holds underweighted exposure to energy stocks. June 15, 2017 Please note: the position in any security highlighted with italicized typeface was sold during the reporting period. Equities are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The fund’s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through October 1, 2018, at which time it may be extended, terminated, or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 Source: Lipper Inc. — The S
